FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 6, 2021

                                    No. 04-20-00460-CR

                                   Michael A. WILSON,
                                        Appellant

                                              v.

                                   The STATE of Texas,
                                         Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019CR8205
                        Honorable Velia J. Meza, Judge Presiding


                                       ORDER
      Appellant’s motion to supplement clerk’s record is carried with the appeal.




                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of April, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court